Citation Nr: 0301920	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-19 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

(The issue of entitlement to an increased rating for 
Hepatitis C is undergoing additional development at the Board 
and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for Hepatitis C 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim to reopen and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The Board denied service connection for a left knee 
disorder by decision dated in April 1983.  There was no 
appeal taken from that decision.  

3.  The Board's April 1983 decision represents the last final 
disallowance of entitlement to service connection for a left 
knee disorder on any basis.  

4.  The evidence submitted since the Board's April 1983 
decision, which includes the veteran's written statements, VA 
outpatient and hospital treatment records, private medical 
records, and VA examinations, in an attempt to reopen his 
claim for service connection, does not bear directly and 
substantially on the issue of entitlement to service 
connection for a left knee disorder.


CONCLUSION OF LAW

The evidence submitted subsequent to the Board's April 1983 
decision denying the claim of entitlement to service 
connection for a left knee disorder is not new and material 
and the claim has not been reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2002); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board first determined 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Due to the effective 
date of the amended regulation, the new standard is not 
applicable to the veteran's claim.

Historically, the Board denied the veteran's claim for a left 
knee disorder by decision dated in April 1983 on the basis 
that his complaints related to the left knee existed prior to 
service and there was no evidence of aggravation of the pre-
existing left knee disorder.  The Board further noted that a 
post-service examination showed slight limitation of motion 
with no tenderness or instability.  Therefore, the Board 
denied the claim.  

In March 2000, the veteran filed the current claim, which was 
denied by a rating decision dated in May 2000.  This appeal 
is before the Board from his unsuccessful attempt to reopen 
his claim for entitlement to service connection for a left 
knee disorder.  After a review of the evidence, the Board 
finds that the veteran's claim must be denied.  
Significantly, none of the medical evidence associated with 
the claims file since 1983 establishes a causal relationship 
between the veteran's period of active duty and a left knee 
disorder.

First, VA outpatient treatment records dated since the 1980s 
have been associated with the claims file and reflect 
treatment for a myriad of medical and psychological problems, 
including sinusitis, a skin disorder, arthritis of the 
shoulders, back, wrists, and ankles, and variously-diagnosed 
psychiatric disorders.  He has also been hospitalized on 
several occasions for psychiatric complaints.  During several 
of his hospitalizations, a history of arthralgia of the knees 
was noted; however, no treating physician has ever 
established a relationship between the veteran's reported 
past medical history of arthralgia and military duty.  
Moreover, outpatient treatment records are completely 
negative for complaints of, treatment for, or diagnosis of a 
left knee disorder.  Therefore, while "new" to the extent 
this medical evidence was not before the Board in its 
previous denial, it is not material as it does not establish 
a causal relationship between a left knee disorder and the 
veteran's active duty service, nor does it provide probative 
information concerning the etiology of his left knee 
complaints.    

Next, the veteran submitted private medical records at the 
time he sought to reopen the claim showing treatment for, 
among other things, undifferentiated connective tissue 
disease, calcinosis, Raynaud's phenomenon, heartburn, 
hyperglobulinemia, leukopenia, proteinuria, hepatitis C, 
hypertension, and "probable" osteoarthritis of the left 
knee.  Physical examination showed synovial thickening in 
both knees and crepitus on the left.  Although new, this 
evidence is not material as it does not provide probative 
information concerning the etiology of the veteran's left 
knee complaints.  

Moreover, the Board has considered the veteran's written 
statements and sworn testimony to the effect that he should 
be service connected for a left knee disorder.  Specifically, 
at a hearing before the Board, he maintained that he injured 
his left knee in service and had been recently told that he 
had a tear in his knee.  He related that he sought treatment 
for his left knee after service but could not recall the 
doctors' names.  He described injuring his knee in service 
and being placed in a cast.  

Although lay statements may be probative as to observable 
symptomatology, they do not constitute competent evidence of 
a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of a medical disability or its causation.  
Likewise, while he is competent to describe an increase in 
symptoms during service, he is not competent to establish 
that an underlying left knee disorder which pre-existed 
service underwent an increase in severity during service.  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence cannot serve to 
reopen his claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In this case, there is no evidence that the veteran has any 
medical expertise, or is otherwise qualified to render a 
medical opinion.  Consequently, his statements as to a causal 
relationship between military service and a left knee 
disorder alone, without some form of objective corroboration, 
are not deemed to be probative.  Given that none of the 
competent evidence submitted since the last final denial 
addresses the possibility of a relationship between military 
service and a left knee disorder, the Board is compelled to 
deny his claim to reopen.  In sum, since none of the 
competent evidence submitted since the Board's decision in 
April 1983 tends to show a medical nexus between the 
veteran's left knee disorder and military service, none of 
the evidence is both new and material.  Accordingly, the 
claim for entitlement to service connection for a left knee 
disorder is not reopened.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By virtue 
of the information contained in the statement and 
supplemental statements of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002).  To that end, it appears that all 
medical records identified by the veteran have been 
associated with the claims file, including the current 
private treatment that the veteran referenced at his Board 
hearing.  Moreover, while the veteran testified that he 
received medical treatment after service, he indicated that 
he could not recall the names of the physicians.  As such, an 
attempt to obtain those records would be futile.

In addition, the veteran asked and was provided with an 
opportunity to present testimony before the Board in November 
2001.  As such, the Board finds that the record as it stands 
is sufficient to decide the claim and no additional 
development is needed.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied and a decision on 
the merits is not prejudicial to the veteran under Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a left knee 
disorder is not reopened and the benefit sought on appeal is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

